DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Status of Claims
Due to communications filed 9/16/20, the following is a non-final first office action.  Claims 1-21 have been cancelled.  Claims 21-39 are new.  Claims 21-39 are pending in this application and are rejected as follows.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 22, 25, 27-29, 31, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over MEAGHER (AU 2010300341 A1) and further in view of  Axilrod  et al (US 20090281932 A), and further in in view of  MRAKAS (CA 2752094 A1). 
As per claim 21, MEAGHER discloses:
a server platform in network communication with at least one distributed energy resource (DER) and at least one grid element, ([0096] Fig. 10 is a diagram illustrating how a network optimization simulation engine 1005 for optimizing energy consumption in a multi-energy source site can work in conjunction with other elements of the analytics system in order to make predictions about the cost and availability of various distributed energy resources. The system 29 WO 2011/041741 PCT/US2010/051212 illustrated in Fig. 10 is similar to the configured illustrated in Fig. 1, except that network optimization simulation engine 1005 is implemented on the analytics server 116); 
wherein the server platform is operable to receive a power purchase offering from the at least one DER, wherein the power purchase offering includes power available for purchase, ([0004]…Electrical power is often sold on complex market, and distributed energy systems, such as microgrids, add additional complexity to the market. Microgrids can sell excess power to the macrogrid and can purchase power from the macrogrid in order to meet local demand in excess of the generation capacity of the microgrid. [0005] Optimization of market-based power systems is a critical component of distributed energy generation management. Demand for electricity and market conditions, such as pricing and availability of electrical power, create a complex market, and consideration must be taken for overall availability and reliability of the system [0098] According to an embodiment, the network optimization simulation engine 1105 can allow the operator to select an option to test multiple scenarios in parallel. Multiple copies of the virtual model of the microgrid system can be generated and each scenario tested on a copy of the virtual model. Predicted data from each scenario can then be presented to the operator on a display of the client 128. The predicted data can include predicted utilization, capacity, and reliability information for each scenario. The predicted data can also include predicted operating costs for each scenario based on the cost of generating power using the microgrid system, the cost of purchasing power from the macrogrid, and any cost offsets that might available due to the sale of electricity generated by excess capacity of the microgrid. The operator can review the information presented and determine whether to change the operating parameters of the components of the microgrid in response to the predicted data. [0099] Fig. 11 is another diagram illustrating how a network optimization simulation engine 1105 works in conjunction with other elements of the analytics system in order to make predictions about the cost and availability of various distributed energy resources); 
wherein the server platform is operable to match the at least one DER to the at least one grid element for consumption of power by the at least one grid element based on the power purchase offering and the profile for the at least one grid element, ([00106] The predicted data generated by the virtual system model can be compared with real-time sensor data collected from the electrical system and the virtual model can be calibrated with the real-time data to ensure that the virtual system model provide data output that is consistent with the actual real-time data (step 1708). According to an embodiment, decision engine 212 can be configured to look for significant deviations between the predicted values and the real-time values as received. According to an embodiment, if the real-time sensor data and the predicted values generated by the virtual system model diverge beyond a predetermined threshold, an alarm condition can be generated to alert a system administrator that the virtual system model is out of synch with the real-time model of the network. According to an embodiment, if the real-time sensor data and the predicted values generated by the virtual system model diverge beyond a predetermined threshold, a calibration request can be generated that is sent to the calibration engine 134, which will cause the calibration engine 134 to calibrate the virtual model. For example, the predicted capacity for a microgrid could vary from the real-time data collected from the microgrid if system changes have been made to a distributed generation resource, components of a distributed generation resource are undergoing routing maintenance, or an unplanned outage of one or more components of the distributed generation resource has occurred. Calibrating the virtual model of the electrical system to match the real-time model of the system can result in increasingly accurate prediction data being generated using the virtual model), 
wherein the at least one DER provides power to the at least one grid element, ([0030] This advanced power system modeling and associated analytics are vital to determining what power network constraints may exist that would negatively impact the microgrid. As these potential constraints are dynamic, iteratively monitoring the state of the migrogrid using real-time data is essential to achieving a reliable and sustainable market forecast. For example, a typical microgrid 7 WO 2011/041741 PCT/US2010/051212 includes local power generation sources, and these local generation sources are an important aspect of market optimization considerations. The operator of the microgrid can define a desired use or mix of generation sources that includes locally generated power from local power generation sources as well as power from other electrical providers from the macrogrid) ; 
wherein the server platform is operable to collect revenue grade energy data from the at least one DER, wherein the revenue grade energy data is related to the power provided to the at least one grid element;  wherein the revenue grade energy data is measured in real time [0012] The first component is an array level monitoring system that provides means for remote monitoring of the performance of a PV system. It provides real time monitoring of up to four kinds of information: (a) the electrical power output of the solar arrays; (b) the electrical power consumption of the user (building, residence, factory, etc.); and (c) electrical power provided by the power utility; and, optionally, (d) selected meteorological and solar insolation data. The system is preferably Internet based and accessible online to enable remote verification of system performance, energy cost savings, and return on investment. It will be appreciated that a number of other suitable communications systems could be employed for data transfer, including cellular communications systems, satellite systems, RF systems, infrared systems, wireless LANS and WANS, and other systems presently existing and yet to be developed. [0013] The inventive monitoring system combines proprietary software and hardware developed by the present inventors. In operation, live, real-time solar energy data are acquired by revenue-grade ANSI electric meters and selective spectrum, silicone pyranometers or other temperature sensor.; and 
MEAGHER does not disclose wherein the server platform is further operable to automatically collect payment for the consumption of power by the at least one grid element, wherein the payment for the consumption of power by the at least one grid element is based on the revenue grade energy data. 
However, Axilrod  et al (US 20090281932 A) discloses in  [0152] The first row indicates that for an "unconfirmed or alleged" contract which is not linked, neither coupons nor fees are processed by the data storage facility 110. For an "unconfirmed or alleged" trade record which is "linked", if the trade records are matched by the data storage facility 110, trade payment calculations occur, and coupons are updated accordingly. For fees, if the contract records are matched, fees are sent to the data storage facility 110 for netting. If the trade record is confirmed, the state indicates all of the fields of a new trade record are the same, so a confirmed contract exists in the data storage facility with a current status 282 of "certain" which automatically triggers payment processing. As a result, it is irrelevant whether a confirmed trade record is linked because a payment will be calculated automatically regardless).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Axilrod  et al in the systems of MEAGHER, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
MEAGHER does not disclose wherein the server platform is operable to create a profile for the at least one grid element; 
However MRAKAS discloses Description:  Improved buying by improved understanding of demand profiles of customers, is to gain benefit from increases in the pool price, reduction in their net
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by MRAKAS  in the systems of MEAGHER, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



As per claim 22, MEAGHER does not disclose wherein the server platform is operable to aggregate the revenue grade energy data into at least one settlement block and map the at least one settlement block to at least one power purchase agreement associated with the power purchase offering.
However,  OUYANG  (CN 1256465 A) discloses  in Claim 1.  Of QUYANG A network control of power market generating set electric quantity and the corresponding settlement method, it is comprised of network management enterprise (including network scheduling mechanism) according to power generation company self-declaration by the technical support system, reflecting the primary energy into electric energy efficiency of each unit change cost. The efficiency priority rule, the generating set online electric quantity control and the corresponding charge settlement, (1) technical support system is a sleeve comprises a station data declaration, isolations contract management, electric energy data collection, dispatching automation system, generating network control and charge settlement module (or subsystem), and information exchange, processing and control function of the electric network scheduling automation computer network. network management enterprise (including network scheduling mechanism) to directly or indirectly control to realize the balance of supply and demand and safe and stable operation of the power grid to the power quantity of the full network set by relative module in a certain way. (2) said grid change cost of each unit is corresponding to network capacity, and converted into the form of currency unit net quantity change cost, by each power generation company according to fuel, transportation of price, quality or regime (relative to hyduopower), on basis of the firm work. and now adjusted with certain width, and declaring to network scheduling mechanism in advance, (3) the unit net quantity of charge settlement is: the net quantity of the unit divided into two sections and two states of three kinds of different condition respectively for charge settlement. 1), when set in the coated electric net, the net income R=Qc (PG-PM) + V (Pm-Pi) + -Ci-Cg wherein R is net income set; Qc is coated; is aluminium prices Pc, Pm is the highest cost, also called scheduling, actual net quantity of V is set in the settlement period; Π unit change cost; Ra is set to provide ancillary services revenue. 2), within the coated quantity: when the unit is not capable of surfing the net income R=Qc (Pc-Pi); 3) after the coated quantity exceeds the total coated quantity need to consider whether to finish, once set into ofimpact, then the lowest cost in unit sequence is not finished coated quantity of isolations quantity set as exceeding the settlement price. As the second and third machines continuously enters the ofimpact, the settlement price is gradually increased, finally approaching or equal to Pm. In this case, the net income of the set is: R = (Pii -) (V-Qc), wherein Pii is the lowest cost is not completed coated quantity set in the sequence.

However,  MRAKAS (CA 2752094 A1) discloses in the Description: The present embodiment of the invention thus recognises that shifting wholesale price risk to the consumer reduces electricity charges to consumers. It is an intention of this embodiment of the invention to provide a mechanism of countervailing market power in electricity pool markets by enabling retail consumers to profitably respond in real time to pool prices, by providing the consumer with access to electricity derivatives and giving the consumer the ability to sell their excess electricity commitments contained within these derivatives back into the pool market. To enable residential electricity consumers to acquire electricity derivatives the present embodiment of the invention provides a method and system of aggregating many small energy future purchases by consumers into a single futures contract that is traded at a wholesale level on a futures or over the counter (OTC) market, whilst monitoring and reconciling the consumers' respective electricity consumption in near real-time at a residential household or business level. The present embodiment of the invention further provides effective risk management and straight through processing for counterparties and reduces operational risk, in an automated process that links an electronic OTC market, an electronic futures exchange and the aggregation system, to automatically generate a net position.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by MRAKAS in the systems of MEAGHER, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 25, MEAGHER does not disclose:  
wherein the revenue grade energy data is measured by at least one smart meter.

However, MRAKAS (CA 2752094 A1) discloses:  Description substantially real time. The consumer node 112 also communicates with a smart meter

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by , MRAKAS in the systems of MEAGHER, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 27, MEAGHER does not disclose:   wherein the payment for the consumption of power by the at least one grid element is provided through a clearing house.

However, MRAKAS discloses: Description:   clearinghouses 176 to be able to undertake trades.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by , MRAKAS in the systems of MEAGHER, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 28, wherein the power available for purchase is provided through power generation by the at least one DER or through curtailment of power consumption by the at least one DER, see rejection of claim 1, 

As per claim 29, MEAGHER does not disclose:   
wherein the profile includes a demand profile, and wherein the demand profile is operable to be changed dynamically to increase consumption of the power available for purchase from the at least one DER.
However MRAKAS  discloses Description:  Improved buying by improved understanding of demand profiles of customers, is to gain benefit from increases in the pool price, reduction in their net

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by , MRAKAS in the systems of MEAGHER, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 31, MEAGHER discloses:
wherein the at least one DER includes an electric vehicle or a generator,   (Description:  In addition, models 206 can include dynamic control logic that permits a user to configure the models 206 by specifying control algorithms and logic blocks in addition to combinations and interconnections of generators, governors, relays, breakers, transmission line, and the like).

As per claim 33,  MEAGHER does not specifically disclose wherein payment for the consumption of power by the at least one grid element is provided on a kilowatt packet (kWp) settlement timeline. However, Official notice is taken that it is old and well known in the electric grid art to use kilowatt packets to determine how many kilowatts are stored for a certain part of the grid.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include Kilowatt packets since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 35, with regard to the following:   
wherein the server platform is operable to receive a power supply offering from the at least one grid element, wherein the at least one grid element provides the power supply offering through power generation or curtailment of power consumed by the at least one grid element. (Please see the rejection for claim 28 and 1).

As per claim 37, with regard to the following:   A method for facilitating electric power grid transactions, comprising: a server platform creating a profile for at least one grid element; the server platform receiving a power purchase offering from the at least one DER, wherein the power purchase offering includes power available for purchase; the server platform matching the at least one DER to the at least one grid element for consumption of power by the at least one grid element based on the power purchase offering and the profile for the at least one grid element; the server platform causing the at least one DER to provide power to the at least one grid element; the server platform receiving revenue grade energy data from the at least one DER, wherein the revenue grade energy data is related to the power provided to the at least one grid element; the server platform automatically collecting payment for the consumption of power by the at least one grid element; wherein the payment for the consumption of power by the at least one grid element is based on the revenue grade energy data; and  wherein the revenue grade energy data is measured in real time. (Please see the rejection for See claim 1).

As per claim 38, wherein the server platform receives the revenue grade energy data via an Internet Protocol (IP)-based message. Claim 26

As per claim 39, wherein the profile includes a demand profile, and further comprising dynamically changing the demand profile to increase consumption of the power available for purchase from the at least one DER. Claim 29

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over MEAGHER (AU 2010300341 A1) and further in view of  Axilrod  et al (US 20090281932 A), and further in ivew of  MRAKAS (CA 2752094 A1), and further in view of THOMPSON et al (WO 2007041693 A2).

As per claim 23 MEAGHER does not disclose:  wherein the revenue grade energy data is measured in real time through submetering technology.

However, THOMPSON discloses in: [0012] The first component is an array level monitoring system that provides means for remote monitoring of the performance of a PV system. It provides real time monitoring of up to four kinds of information: (a) the electrical power output of the solar arrays; (b) the electrical power consumption of the user (building, residence, factory, etc.); and (c) electrical power provided by the power utility; and, optionally, (d) selected meteorological and solar insolation data. The system is preferably Internet based and accessible online to enable remote verification of system performance, energy cost savings, and return on investment. It will be appreciated that a number of other suitable communications systems could be employed for data transfer, including cellular communications systems, satellite systems, RF systems, infrared systems, wireless LANS and WANS, and other systems presently existing and yet to be developed. [0013] The inventive monitoring system combines proprietary software and hardware developed by the present inventors. In operation, live, real-time solar energy data are acquired by revenue-grade ANSI electric meters and selective spectrum, silicone pyranometers or other temperature sensor.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by THOMPSON in the systems of MEAGHER, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over MEAGHER (AU 2010300341 A1) and further in view of  Axilrod  et al (US 20090281932 A), and further in ivew of  MRAKAS (CA 2752094 A1), and further in view of OUYANG  (CN 1256465 A).

As per claim 24 MEAGHER does not disclose:  
wherein the revenue grade energy data is incorporated into a settlement block, and wherein the settlement block includes a cost for power lost due to line losses, 

However, OUYANG discloses in:  Desciption: Therefore, there is only two choices: first, saving power company handing over control of the generator set, secondly, saving electric power company belonging to the plant are separated into independent plant… but the need to solve the price mechanism of network management enterprise is provided. 6, the power margin, in particular water, and water, a lot of machine set of thermal power, such as new thermal power generator has high efficiency, but the annual utilization due to the high price of the set number of hours. local government and related electric enterprise, power enterprise and provincial power company, naturally think of the price promotion. However, how, how much, how price loss allocation, etc.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by OUYANG in the systems of MEAGHER, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over MEAGHER (AU 2010300341 A1) and further in view of  Axilrod  et al (US 20090281932 A), and further in ivew of  MRAKAS (CA 2752094 A1), and further in view of SIMONS  (EP 2752094 B1).

As per claim 26, MEAGHER does not disclose:  
wherein the server platform receives the revenue grade energy data via an Internet Protocol (IP)-based message.

However,  SIMONS  (EP 2752094 B1) discloses: Description: Devices that communicate over the data network 170, such as luminaires 140-149 and the controller 120, may be referred to as network elements. Network elements may communicate over the data network 170 using a network protocol, for example, TCP/IP. T

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by , SIMONS in the systems of MEAGHER, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim(s) 30, 32, 34, 36, 40,  is/are rejected under 35 U.S.C. 103 as being unpatentable over MEAGHER (AU 2010300341 A1) and further in view of  Axilrod  et al (US 20090281932 A), and further in ivew of  MRAKAS (CA 2752094 A1), and further in view of Miller US 20060276938 A1.

As per claim 30, MEAGHER does not disclose:   
wherein the at least one DER comprises a multiplicity of DERs, wherein the server platform ranks the multiplicity of DERs based on the profile of the at least one grid element, wherein the profile of the least one grid element includes cost, payment preference, and locality.

However, Miller US 20060276938 A1  discloses in [0159] Referring again to FIG. 3, step 311 will now be explained in more detail (estimating the daily service profile). The daily service profile is an estimate of load over the course of the forecasting period. The forecasting period at a minimum should span the next 24 hours, but 48 hours may be better. The only barrier to the longer period is the processor time required to perform the longer forecast without impacting the basic safety monitoring function of the controller's processor. The size of the problem that must be solved at any installation for any period is determined by the number of load zones reflecting changes in the grid rate schedule or the relative rank of costs of the grid and alternative sources. More zones imply a larger optimization problem and exponentially longer solution time, potentially reducing the forecast period from 48 hours to the acceptable 24 hours.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by , Miller in the systems of MEAGHER, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 32, with regard to the following limitation:   A system for facilitating electric power grid transactions, comprising: a server platform in network communication with at least one distributed energy resource (DER) and at least one grid element; wherein the server platform is operable to create a profile for the at least one grid element; wherein the server platform is operable to receive a power purchase offering from the at least one DER, wherein the power purchase offering includes power available for purchase; wherein the server platform is operable to match the at least one DER to the at least one grid element for consumption of power by the at least one grid element based on the power purchase offering and the profile for the at least one grid element; wherein the server platform is operable to collect energy data from the at least one DER via at least one Internet Protocol (IP)-based message; and wherein the profile includes a demand profile, and wherein the demand profile is operable to be changed dynamically to increase consumption of the power available for purchase from the at least one DER. ( Please See the combination of rejections for claims 21, 26 and 29).

As per claim 34, with regard to the following limitation: 
wherein the at least one DER comprises a multiplicity of DERs, wherein the server platform ranks the multiplicity of DERs based on the profile of the at least one grid element, wherein the profile of the least one grid element includes cost, payment preference, and locality. (See the rejection for claim 30).

As per claim 36, MEAGHER does not disclose:   
wherein the server platform is operable to store and organize packet level information for forecasting, data mining, revenue extraction, event detection, sophisticated energy management and enterprise integration.
However, Miller US 20060276938 A1 discloses in: [0159] Referring again to FIG. 3, step 311 will now be explained in more detail (estimating the daily service profile). The daily service profile is an estimate of load over the course of the forecasting period. The forecasting period at a minimum should span the next 24 hours, but 48 hours may be better. The only barrier to the longer period is the processor time required to perform the longer forecast without impacting the basic safety monitoring function of the controller's processor. The size of the problem that must be solved at any installation for any period is determined by the number of load zones reflecting changes in the grid rate schedule or the relative rank of costs of the grid and alternative sources. More zones imply a larger optimization problem and exponentially longer solution time, potentially reducing the forecast period from 48 hours to the acceptable 24 hours.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by , Miller in the systems of MEAGHER, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 40, with regard to the following limitation:
wherein the at least one DER comprises a multiplicity of DERs, further comprising the server platform ranking the multiplicity of DERs based on the profile of the at least one grid element, wherein the profile of the least one grid element includes cost, payment preference, and locality. (See the rejection for claim 30).



	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application maybe obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
August 22, 2022

/AKIBA K ROBINSON/ Primary Examiner, Art Unit 3628